Case 18-35976-KLP          Doc 19    Filed 01/04/19 Entered 01/04/19 16:32:23             Desc Main
                                     Document     Page 1 of 5



                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION

IN RE:          Jay Christian Dean                                    Case No.: 18-35976
                                                                      Chapter: 13
                                                                      Trustee: Carl M. Bates



               RESPONSE TO CREDITOR’S MOTION TO DISMISS


         COMES NOW the Debtor(s), Jay Christian Dean, and by his Attorney, Jacqueline W.

Critzer, of Bowen Ten Cardani, P.C., and for his response to the Motion to Dismiss state as

follows:

1.       Movant is the above-named debtor, having filed his Chapter 13 case on November 28,

2018.

2.       At the time the debtor filed the voluntary petition commencing this case he included a list

of creditors and their addresses, but did not complete and file Schedules A-J, Summary of

Schedules, Statement of Financial Affairs, and other required schedules, statements and/or lists,

or the Chapter 13 plan and was unable to do so by December 12, 2018, the time within which

said statement and schedules and plan must be filed in accordance with Bankruptcy Rule(s)

1007-1 and 3015-2.

3.       The debtor, after diligent effort, was unable to obtain all records needed to complete the

preparation of the Schedules A-J, Summary of Schedules, Statement of Financial Affairs, and

other required schedules, statements and/or lists, and/or the Chapter 13 plan and through counsel

filed a Motion to Extend Time to File Schedules, Statements, Lists and the Chapter 13 plan

4.       Creditor and former spouse of debtor, Cassandra Dean, through counsel, James Wilson,

Esquire, filed an Objection to Debtor’s Motion to Extend on December 13, 2018.
Case 18-35976-KLP         Doc 19    Filed 01/04/19 Entered 01/04/19 16:32:23               Desc Main
                                    Document     Page 2 of 5


5.     Debtor completed all schedules, statements, and lists and filed them along with the

Chapter 13 Plan on December 19, 2018.

6.     On December 19, 2018 Cassandra Dean, by counsel, filed a request for production of

debtor’s tax returns in accordance with 11 U.S.C. 521(e)(2)(A)(2).

7.     On January 4, 2019 Debtor, by counsel, provided an entire copy of his tax return to Jim

Wilson, Esquire; counsel for creditor Cassandra Dean.

8.     Debtor’s counsel mistakenly believed that the time in which to respond to a Request for

Production of Documents was 30 days pursuant to Rule 34 of the Federal Rules of Civil

Procedure; however Federal Rules of Bankruptcy Procedure 7034 applies to adversary

proceedings.

9.     Creditor’s Motion asserts that Debtor provided no explanation for not providing his tax

return as requested; however creditor’s counsel failed to ask whether debtor had any explanation

for the failure to provide tax returns as requested and only asked whether debtor previously

provided the tax returns to counsel.

10.    Debtor’s counsel provided the tax return well in advance of the confirmation hearing date

scheduled for January 30, 2019; allowing the creditor ample time and opportunity to review said

tax returns.

11.    Debtor, through counsel, contemporaneously herewith filed a Motion to Enlarge Time to

Produce Tax Return to Creditor.

       WHEREFORE, Debtor prays that this Court deny the motion to dismiss and an order be

made and entered herein extending to and until January 4th ,2019, the date by which debtor must

produce tax returns to creditor as requested, and for such further and other relief as is just.
Case 18-35976-KLP       Doc 19   Filed 01/04/19 Entered 01/04/19 16:32:23          Desc Main
                                 Document     Page 3 of 5


                                    Respectfully submitted,

                                           Respectfully submitted,

                                           /s/ Jay Christian Dean

                                           By Counsel

Date: January 4, 2019

   /s/ Jacqueline W. Critzer, Esq.
   Jacqueline W. Critzer, VSB# 71569
   Bowen Ten Cardani, P.C.
   A Debt Relief Agency/Counsel for Debtor(s)
   3957 Westerre Pkwy Suite 105
   Richmond, Virginia 23233
   (804) 755-7599 p
   (804) 755-7552 f
   jsharman@btclawva.com




                                   Certification of Service

I hereby certify that on January 9, 2019, a true copy of the foregoing Notice of Motion and
Motion to Extend were mailed via first class mail or electronic mail to Carl Bates, Chapter 13
Trustee at PO Box 1819, Richmond, VA 23219, the United States Trustee at 701 E. Broad Street,
Richmond, Virginia 23219 and to all necessary parties.

   //s/ Jacqueline W. Critzer, Esq.
   Jacqueline W. Critzer, VSB# 71569
   Bowen Ten Cardani, P.C.
   A Debt Relief Agency/Counsel for Debtor(s)
   3957 Westerre Pkwy Suite 105
   Richmond, Virginia 23233
   (804) 755-7599 p
   (804) 755-7552 f
   jsharman@btclawva.com
Case 18-35976-KLP        Doc 19   Filed 01/04/19 Entered 01/04/19 16:32:23   Desc Main
                                  Document     Page 4 of 5


 Bowen Ten Cardani, PC                  Cassandra Dean                   Coates & Davenport, PC
 3957 Westerre Pkwy                     1223 Silver Sage Drive           5206 Markel Road
 Suite 105                              Raleigh, NC 27606                Richmond, VA 23230
 Richmond, VA 23233


 Internal REv Service                   Office of the US Trustee         Player Michelson
 Cincinnati, OH 45999                   701 E. Broad Street              3957 Westerre Parkway
                                        Richmond, VA 23219               Richmond, VA 23223



 Sands Anderson                         Stosch, Dacey & George ,P.C.
 1111 Main Street                       4551 Cox Road #110
 Richmond, VA 23219                     Glen Allen, VA 23060
Case 18-35976-KLP   Doc 19   Filed 01/04/19 Entered 01/04/19 16:32:23   Desc Main
                             Document     Page 5 of 5
